Judgment, Supreme Court, New York County (Norman C. Ryp, J.), which denied the petition, pursuant to CPLR article 78, to review the rejection of petitioner’s Freedom of Information Law (FOIL) request for police reports, unanimously reversed, on the law, and the petition granted to the extent of directing respondent to review the requested records and either release them to the petitioner or specify, with particularity, the reason for refusing so to do, without costs.
The petitioner, serving an aggregate sentence of 25 years to *353life for murder and other offenses, sought from the 103rd Precinct of the New York City Police Department a copy of statements given to specific police officers and other members of the New York City Police Department involving certain individuals who had been arrested, because he believed that an arrangement had been made between one or more of those arrested, and not disclosed to the petitioner, which resulted in testimony against him at his trial. The FOIL request was denied, based on the possibility that the information was exempt from disclosure on personal privacy grounds (Public Officers Law § 91 et seq.), on confidential information grounds (Public Officers Law § 87 [2] [e]) and on intra-agency grounds (Public Officers Law § 87 [2] [g]).
Respondent commendably concedes that it was an abuse of discretion to deny the petitioner’s request for documents without first reviewing them and stating, with particularity, the reasons for denial. (Cornell Univ. v City of N. Y. Police Dept., 153 AD2d 515, lv denied 75 NY2d 707.) Concur—Kupferman, J. P., Sullivan, Carro and Milonas, JJ.